Citation Nr: 1506034	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  10-22 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Counsel




INTRODUCTION

The Veteran served on active duty from July 1967 to October 1969.  The Veteran died in October 1999; the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

The appellant initially requested to be afforded a Board hearing on her May 2010 VA Form 9, scheduled for August 2012.  However, she later withdrew her hearing request in writing in July 2012.  

In August 2012, she indicated that she would, if fact, attend the August 2012 hearing.  However, she failed to appear.  

Without good cause being shown for the failure to appear, no further hearing can be scheduled and appellate review may proceed.

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran's death certificate indicates that he died in October 1999, at the age of 54.  The death certificate recorded his immediate cause of death as pancreatic cancer with liver metastasis.
 
2.  At the time of the Veteran's death, he was not service-connected for any disability.
 
3.  The Veteran served on the ground in Vietnam and it is presumed that he was exposed to herbicides.

4.  The Veteran's pancreatic cancer was first demonstrated many years after service, and there is no probative evidence of record to demonstrate a causal connection between the Veteran's pancreatic cancer and military service, to include any exposure to herbicides.


CONCLUSION OF LAW

Criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection for the Cause of the Veteran's Death

DIC benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5 (2014). 

A death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that the disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran.  38 C.F.R. § 3.312(a).

A service-connected disability will be considered as the principal, or primary, cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

In addition, for certain chronic diseases, such as a malignant tumor, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  However, as the appellant is aware, these diseases do not include pancreatic cancer. 38 C.F.R. § 3.309(e) ; see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).

The absence of a disease from the presumptive list does not preclude a veteran from otherwise proving that his disability resulted from exposure to Agent Orange or otherwise linking his carcinoma to service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Accordingly, the Board will still consider whether entitlement to service connection can be granted on a direct basis for the pancreatic cancer.

Initially, the Board would like to express that it is sympathetic toward the appellant's claim and is deeply appreciative of the Veteran's service, and the many delays in the full adjudication of this case.  Unfortunately, the Board is ultimately bound by the law passed by Congress, and this decision is dictated by the relevant statutes and regulations.  The Board is therefore without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

The Veteran passed away in October 1999.  His death certificate identifies his immediate cause of his death as pancreatic cancer (islet cell) with liver metastasis.  At the time of his death, the Veteran was not service connected for any disability.  The appellant seeks service connection for the cause of the Veteran's death, believing that his pancreatic cancer was the result of exposure to Agent Orange during service.  

In this regard, exposure to herbicides during service in the Republic of Vietnam has been conceded.

The Veteran's service treatment records, including an October 1969 separation examination and September 1971 promotion examination, are negative for any diagnosis of a pancreatic disorder. 

In sum, the Board acknowledges both that the Veteran's death was due to pancreatic cancer and that he was exposed to herbicides while serving in Vietnam.  What remains to be demonstrated, however, is a nexus, or a competent medical opinion regarding the relationship between the Veteran's cause of death and his active duty service.

Turning to the remaining evidence of record, the Board observes that post-service treatment records show that pancreatic cancer was diagnosed in 1996.  By 1997, the Veteran had metastatic spread to liver and lymph nodes.

In support of her claim, the appellant submitted the October 2006 opinion of the Veteran's treating physician Dr. S.F.P. who stated that the Veteran enjoyed excellent health prior to his 1996 cancer diagnosis.  He stated that he was aware of the Veteran's exposure to Agent Orange during service, but opined that the "risk factors for neuroendocrine tumors are not well established."  However, he opined that "it is highly probable" that his herbicide exposure "may well have contributed to [his] cancer," based on the Veteran's good health prior to his diagnosis and absence of established risk factors.

In this regard, the fact that he was in good health prior to his diagnosis leading to the conclusion that herbicide exposure decades early is "highly probable" to have caused this problem is, at best, highly speculative.  The rational is deeply flawed to the point of being groundless, clearly suggesting that any disability the Veteran had following active service, because he was in good health prior to this disability, would be "highly probable" related to herbicide exposure. 

The appellant also submitted the March 2007 opinion of treating physician Dr. J.A.K., stating that based on the history provided by the appellant had "repeated and proximate exposure to Agent Orange" for a period of four months or longer.  He stated that Agent Orange is known to be causally related to the development of many different cancers in veterans who were exposed during service in Vietnam and opined that "it is as likely as not that this patient's neuroendocrine pancreatic cancer was caused by his earlier exposure to Agent Orange."

The Board finds this opinion is entitled to almost no probative value:  the fact that Agent Orange cause some cancers does not provide a rational logical basis to find that it causes all cancers, or this cancer.  The logic is highly faulty. 

With regard to the October 2006 opinion that "it is highly probable" that herbicide exposure may have contributed to the Veteran's cancer, while the Board agrees that exposure to herbicides nearly 28 years ago could cause this pancreatic cancer (no one would suggest it is impossible) the probative value of this "positive" opinion is highly limited.  At best, this is a highly speculative opinion:  The physician acknowledged that the "risk factors for neuroendocrine tumors are not well established,"  providing the central weakness to this report.  It is well-established that a speculative opinion cannot be used to establish a claim for benefits.  See Stegman v. Derwinski, 3 Vet. App. 228 (1992) (held that did little more than suggest a possibility that his illnesses might have been caused by service radiation exposure was insufficient to establish service connection).  

With regard to the March 2007 opinion, the physician supplied a bare conclusion which is not supported by a rationale.  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998); Bloom v. West, 12 Vet. App. 185, 187 (1999) (an opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

Beyond the above, the Board finds that both opinions are outweighed by the treatment records which include histories provided by the Veteran which make little mention of his exposure to Agent Orange.  In this regard, the service and post-service evidence provides evidence against this claim.  Therefore, the Board finds the October 2006 and March 2007 opinions of little probative value.

The Board also acknowledges that the appellant submitted medical treatise evidence.

The Board acknowledges the January 2015 Written Brief Presentation in which the appellant's representative argues that the Veteran was exposed to arsenic from Agent Blue during service which, based on internet research, is known to cause of facilitate pancreatic cancer.  The representative cited to several articles which suggest an etiological relationship between arsenic exposure and pancreatic cancer.  These articles, however, contain no opinion s as to the relationship between the cause of the Veteran's death and his service, including herbicide exposure therein.  These articles reference by the appellant's representative simply provide speculative generic statements.  As these articles do not specifically state an opinion as to the relationship between the cause of the Veteran's death and his service, they lack probative value in the consideration of the Veteran's claim.  See Sacks v. West, 11 Vet. App. 314 (1998).

None of the evidence of record supports a finding that the Veteran's herbicide exposure during service caused the pancreatic cancer from which he died.

The appellant clearly believes that the Veteran was exposed to herbicides and radiation during service that caused the pancreatic cancer from which he died, based on the lay statements of record.  As a lay person the appellant is competent to report what comes to her through her senses, such as observing the Veteran's pancreatic cancer complaints and discomfort.  Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, her lay statements have been reviewed and considered.  However, the appellant lacks the medical training and expertise to provide a complex medical opinion as to the primary and any contributing causes of her husband's death.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

The VA has undergone extensive medical review of this issue, either directly or through support of private medical studies.  While, as noted above, the absence of a disease from the presumptive list does not "preclude" the appellant from otherwise proving that the disability resulted from exposure to Agent Orange or otherwise linking his carcinoma to service, the fact that it is not on the list, despite many studies and affording Veterans all reasonable doubt to including certain diseases to the list, this fact only provides evidence against this claim.  The medical opinions she has submitted, indicating  "risk factors for neuroendocrine tumors are not well established" only provides more evidence against this claim.  While we may never know what caused the Veteran's fatal cancer, it cannot be said that it is a least as likely as not that this problem was caused by service.  There is significant evidence against this claim, including, but not limited to, the service and post-service treatment records.  As such, the evidence is against a finding (it is less likely than not) that the Veteran's pancreatic cancer was caused by herbicide exposure in service.

In sum, the record does not contain probative medical evidence sufficient to establish a medical nexus between the Veteran's pancreatic cancer and his period of active service, to include exposure to herbicides.  Coupled with the lack of an in-service diagnosis, the lack of a diagnosis within the first post-service year or evidence of continuity of symptomatology from service discharge, the probative evidence of record does not show that pancreatic cancer was incurred in or aggravated by service, to include as the result of herbicide exposure or radiation exposure.  Accordingly, while the Board is very sympathetic to the appellant's situation, service connection for cause of the Veteran's death must be denied.

In conclusion, the Board finds that the preponderance of the evidence is against service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5107(b).   Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. §  5107(b); 38 C.F.R. § 3.102 (2014).

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in October 2008.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  VA provided adequate notice in letter sent to the appellant in June 2007 and December 2011.  Following those notices, the RO readjudicated the claim in a September 2011 Supplemental Statement of the Case and the appellant had a meaningful opportunity to participate in the processing of her claim, thus curing the timing defect.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Moreover, she was afforded the opportunity for a hearing in August 2012, however, she failed to report for her hearing.  As service connection had not been established for any disability during the Veteran's lifetime, the particularized part of the notice specified in Hupp v. Nicholson, 21 Vet. App. 342 (2007) has no application.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, available post-service treatment records, and lay statements from the appellant have been obtained.  No outstanding evidence has been identified that has not otherwise been obtained.

The Board notes that a VA medical opinion was not obtained in this case to address whether the Veteran's death was the result of his military service.  The Board finds that the medical evidence currently of record is sufficient to decide the claim and no VA medical opinion is warranted.  38 U.S.C.A. § 5103A(a).  See Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  There is nothing in the record that supports the appellant's lay belief that his pancreatic cancer from which he died is related to in-service herbicide exposure.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and (4) whether there otherwise is sufficient competent medical 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

It is always difficult to prove a negative (in this case, the VA does not have the capability to determine with anything but speculation the cause of the Veteran's fatal cancer - a remand will not provide closure in this case).  That technology simply does not exist.  However, the fact that we cannot do this does not support this claim, or the basis for obtaining a medical opinion.  The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service (as in this case) and medical opinion evidence that clearly indicates they themselves do not know the cause of the cancer would not suffice to meet the standards, as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically"  provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, the only evidence that the in-service exposure to herbicides is related to the Veteran's cause of death are the private physicians' opinions and articles (referenced in the Written Brief Presentation) which are found to lack probative value, and at some points clearly provide evidence against this claim, and the conclusory generalized lay statements of the appellant.  

In any event the Board finds that there is otherwise sufficient competent medical evidence in this case to decide the case:  the post-service treatment records and the death certificate.  In this case, there is simply no basis based on these records for a medical provider (reviewing an empty record that fails to indicate a connection between the two problems with only highly speculative medical opinions which clearly suggest that they themselves do not know the cause of this cancer) to find that the in-service herbicide exposure caused the Veteran's pancreatic cancer from which he died.  

Accordingly, the Board finds that referral for a VA medical opinion is not warranted.  Further delay in the adjudication of this case is not warranted. 

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.


ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


